 In the Matter of NATIONAL ELECTRIC INSTRUMENT CO., INC.'andINTER-0NATIONAL ASSOCIATION OF MACHINISTSCase. No. 2-R-5725.Decided January 14, 1946Mr. L. L.Balleisen,ofNew York City, andMr. Walter A. Arneson,of Corona,L. I., for the Company.Mr. Steven M. Este,of New York City,Mr. Harold J. Mathews,ofLong Island City,N. Y., andMr.James Matienzo,of Jackson Heights,L. I., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Na-tional Electric Instrument Co., Inc., Elmhurst, Long Island, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RichardJ.Hickey, Trial Examiner.The hearing was held at New York Cityon August 14 and September 12, 1945. The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine,,and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYNational Electric Instrument Co., Inc., a New York corporationwith its offices and plant located in New York City, is engaged in the' At the hearing, the Trial Examiner granted a motion to correct all papers in theproceeding to reflect the true name of the employer as set forth above65 N. L. R. B., No. 77.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanufacture, sale, and distribution of electrical surgical instruments.During the period from August 1, 1944, to July 31, 1945, the Companypurchased raw materials valued in excess of $100,000, of which 40 per-cent was shipped to the Company from points outside the State ofNew York. During the same period, the Company sold finished prod-ucts valued in excess of $200,000, of which approximately 90 percentwas shipped to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalAssociation of Machinists is a labororganizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 8, 1945, the Union requested recognition from theCompany as the representative of certain of its employees.By letterdated June 14, the Company refused this request because of doubtas to the Union's majority status.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union and the Company are agreed upon the propriety of aunit consisting of all production, maintenance, and shipping employeesof the Company, excluding office and plant clerical 3 employees, andall supervisory employees.Dispute exists with respect to 6 of 10working foremen of the Company; the Union contends that these indi-viduals are supervisory employees, whereas the Company asserts thecontrary.The record indicates that all working foremen spend at least 70percent of their time in the perfornfance of manual labor.They aremore experienced workers to whom the Company entrusts the respon-sibility of setting up machines, instructing other employees, assigning2The Field Examiner reported that the Union submitted 25 cards bearing the names of23 employees, listed on the Company's pay roll for the week ending June 16, 1945.The record indicates that, as of the date of the hearing, there were approximately 57employees in the appropriate unit3The parties agree that plant clerical employees are those employees in the plant whospend 50 percent or more of their time in purely clerical dutiesThey further agree thatw. Gardner, Sr , is si clerical employee. NATIONAL ELECTRIC INSTRUMENT CO., INC.429them to various duties, and directing their work.However, they haveno authority to hire, discharge, or make effective recommendationsaffecting the status of their fellow workers.Under these circum-stances, we shall include all working foremen.We find that all production, maintenance, and shipping employeesof the Company, including working foremen, but excluding office andplant clerical employees '4 and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESbThe Company contends that no election should be directed untildisposition has been made of unfair labor practice charges filed bythe Union against the Company.5Since, however, the Union has fileda waiver of any right or privilege to urge any of the matters containedin these charges as the basis for objections to any election, or to theresults thereof, we perceive no valid reason for delaying a presentdetermination of representatives.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National ElectricInstrument Co., Inc., Elmhurst, Long Island, New York, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regula-See footnote 3,supra.Case No. 2-C-5902 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Association of Machinists, for purposes of collectivebargaining.